NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                               IN THE DISTRICT COURT OF APPEAL
                                               OF FLORIDA
                                               SECOND DISTRICT



CESAR HERRERA, DOC #H31110,        )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D18-1933
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 31, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Highlands County; Peter F. Estrada, Judge.

Cesar Herrera, pro se.



SILBERMAN, Judge.

             Cesar Herrera appeals the order denying his motion to correct illegal

sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the

postconviction court's order but remand to correct a clear scrivener's error as to count

five in Herrera's judgment of June 12, 2009.

             Herrera was originally charged in count five with aggravated battery with a

firearm discharged. He asserts in his rule 3.800(a) motion that he entered a no contest

plea on count five to aggravated battery with a deadly weapon and that the firearm was
deleted from count five. The amended information and transcript from the plea and

sentencing hearing reflect that the discharge of a firearm was deleted from count five

and amended to charge a deadly weapon causing great bodily injury. The trial court

acknowledged that the aggravated battery with a deadly weapon did not carry a

minimum mandatory, and Herrera was not sentenced to a minimum mandatory on that

count. But the judgment clearly contains a scrivener's error in listing the originally

charged offense in count five, aggravated battery with a firearm discharge, rather than

the reduced offense to which Herrera admittedly entered a no contest plea.

              In light of the fact that the 2009 judgment contains a clear scrivener's error

that could result in the waste of additional judicial resources if not corrected, we affirm

but remand for correction of the judgment. See Parks v. State, 223 So. 3d 380, 383 n.4

(Fla. 2d DCA 2017) (en banc) (reversing for resentencing in an appeal from an order

denying relief under rule 3.800(a) and directing that the judgment be corrected on

remand to correctly list the degree of the offenses); Mountjoy v. State, 228 So. 3d 726,

726 (Fla. 5th DCA 2017) (affirming an order denying relief under rule 3.800(a) but

remanding to correct a scrivener's error in the judgment listing the wrong offense);

Owens v. State, 86 So. 3d 1160, 1161 (Fla. 3d DCA 2012) (affirming denial of relief

under rule 3.850 and/or 3.800(a) but remanding for correction of judgment to conform to

the verdict). Thus, instead of aggravated battery (firearm discharge), the judgment on

count five should be corrected to reflect the offense of aggravated battery (deadly

weapon, great bodily harm). Herrera need not be present for the correction. See

Adams v. State, 775 So. 2d 385, 387 (Fla. 2d DCA 2000).

              Affirmed and remanded with directions.




                                            -2-
LUCAS and SALARIO, JJ., Concur.




                                  -3-